           Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 1 of 33



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


SECURITIES AND EXCHANGE
COMMISSION,

                          Plaintiff,       Case No. 1:18-cv-02844-RDB

v.

KEVIN B. MERRILL, et al.,

                          Defendants



RECEIVER GREGORY S. MILLIGAN’S FIRST QUARTERLY STATUS REPORT FOR
    THE PERIOD BETWEEN SEPTEMBER 13, 2018 AND DECEMBER 31, 2018


                                              Lynn H. Butler, pro hac vice
                                              HUSCH BLACKWELL LLP
                                              111 Congress Avenue, Suite 1400
                                              Austin, Texas 78701
                                              Telephone: (512) 472-5456
                                              Facsimile: (512) 479-1101

                                              Buffey E. Klein, pro hac vice
                                              HUSCH BLACKWELL LLP
                                              2001 Ross Avenue, Suite 2000
                                              Dallas, Texas 75201
                                              Telephone: (214) 999-6100
                                              Facsimile: (214) 999-6170

                                              Brian P. Waagner, Fed. Bar No. 14954
                                              HUSCH BLACKWELL LLP
                                              750 17th Street, NW, Suite 900
                                              Washington, D.C. 20006
                                              Telephone: (202) 378-2300
                                              Facsimile: (202) 378-2318

                                              Attorneys for Receiver Gregory S. Milligan




DocID: 4838-5623-9238.1
DocID: 4838-5623-9238.2
DocID: 4832-0195-8278.1
            Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 2 of 33




                                                 TABLE OF CONTENTS

                                                                                                                                       Page

I.       INTRODUCTION............................................................................................................. 1

II.      SUMMARY ....................................................................................................................... 3

III.     OVERVIEW OF THE RECEIVER’S ACTIVITIES.................................................... 5

       A.     Summary of Assets ...................................................................................................... 5

            1.     Business Operations .............................................................................................. 5

            2.     Holding Institutions .............................................................................................. 5

            3.     Real Property ........................................................................................................ 6

            4.     Other Property ...................................................................................................... 6

       B.     Administration and Management ............................................................................. 7

            1.     Coordination and Conference with Other Parties ............................................. 8

            2.     Businesses Operated in Texas .............................................................................. 8

            3.     Real Property ...................................................................................................... 17

            4.     Vehicles ................................................................................................................ 21

            5.     Other Personal Property .................................................................................... 24

            6.     Insurance ............................................................................................................. 25

IV.      ESTATE ADMINISTRATION ..................................................................................... 25

V.       UNRESOLVED CLAIMS AGAINST RECEIVERSHIP PROPERTY .................... 26

VI.      ACCRUED ADMINISTRATIVE EXPENSES ............................................................ 27

VII.     RECEIVER’S ONGOING INVESTIGATION ........................................................... 27

VIII. CLAIMS DETERMINATION AND DISTRIBUTION PROCESS ........................... 27

IX.      CONCLUSION ............................................................................................................... 28



                                                                     i
DocID: 4838-5623-9238.1
DocID: 4838-5623-9238.2
DocID: 4832-0195-8278.1
           Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 3 of 33



         Gregory S. Milligan (the “Receiver”), the Court-appointed Receiver for the assets of

Defendants and affiliated entities, including but not limited to: Kevin B. Merrill (“Merrill”), Jay

B. Ledford (“Ledford”); Cameron R. Jezierski (“Jezierski”); Global Credit Recovery, LLC;

Delmarva Capital, LLC; Rhino Capital Holdings, LLC; Rhino Capital Group, LLC; DeVille

Asset Management LTD; Riverwalk Financial Corporation; K.B. Merrill Associates; Financial

Reclamation Group LLC; Halo Credit Solutions LLC; JBL Holdings LLC; Jay B. Ledford, P.C.;

the Joseph Finance Company; Leddy Bear LTD; Ledford & Associates, PLLC; King Fischer

LTD d/b/a LP Investments LTD; NLEX, Inc.; Receivables Portfolio Interchange, Inc.; Riverwalk

Capital Investments, Inc.; Riverwalk Credit Solutions, Inc.; Riverwalk Debt Solutions, Inc.;

Riverwalk Fixed Asset Group LLC; SCUSA Financial, Inc.; Vaquero Asset Management, Inc.;

CRJ Holdings LLC; Centurion Capital Corporation; GCR CBL CP I, LLC; GCR CBL CP II,

LLC; GCR CBL CP III, LLC; GCR CBL CP IV, LLC; GCR HCP Holdings 1, LLC; GCR

Mercer Holdings, LLC; the J Trust; and Kevin B. Merrill Revocable Trust (collectively, the

“Receivership Parties”) and certain assets held by Relief Defendants Amanda Merrill and

Lalaine Ledford (the “Relief Defendants”) files this First Quarterly Status Report for the Period

Between September 13, 2018 and December 31, 2018 (the “Report”) in accordance with the First

Amended Order Appointing Temporary Receiver dated November 27, 2018 (Dkt. No. 62) (the

“First Amended Receivership Order”), and would respectfully show the Court as follows:

                                   I.      INTRODUCTION

         On September 13, 2018, the Securities and Exchange Commission (“SEC”) filed a

Complaint that initiated this action against Defendants Merrill, Ledford, Jezierski, Global Credit

Recovery, LLC, Delmarva Capital, LLC, Rhino Capital Holdings, LLC, Rhino Capital Group,

LLC, DeVille Asset Management LTD, and Riverwalk Financial Corporation (collectively, the

“Defendants”) alleging various securities violations arising from the Defendants’ operation of a

                                                1
DocID: 4832-0195-8278.1
           Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 4 of 33



Ponzi scheme. The Complaint also includes K.B. Merrill Associates, Financial Reclamation

Group LLC, Halo Credit Solutions LLC, JBL Holdings LLC, Jay B. Ledford, P.C., the Joseph

Finance Company, Leddy Bear LTD, Ledford & Associates, PLLC, King Fischer LTD d/b/a LP

Investments LTD, NLEX, Inc., Receivables Portfolio Interchange, Inc., Riverwalk Capital

Investments, Inc., Riverwalk Credit Solutions, Inc., Riverwalk Debt Solutions, Inc., Riverwalk

Fixed Asset Group LLC, SCUSA Financial, Inc., Vaquero Asset Management, Inc., CRJ

Holdings LLC, Centurion Capital Corporation, GCR CBL CP I, LLC, GCR CBL CP II, LLC,

GCR CBL CP III, LLC, GCR CBL CP IV, LLC, GCR HCP Holdings 1, LLC, and GCR Mercer

Holdings, LLC as affiliated entities of Defendants that are in possession of funds fraudulently

obtained from investors.

         On November 6, 2018, the SEC filed an Amended Complaint adding Amanda Merrill

and Lalaine Ledford as Relief Defendants in this action.          Amanda Merrill is married to

Defendant Kevin B. Merrill, and Lalaine Ledford is married to Defendant Jay B. Ledford. The

SEC alleges the Relief Defendants benefited from their husbands’ scheme through transfers of

funds fraudulently obtained from investors and assets purchased with such funds.

         On September 13, 2018, the Court issued a Temporary Restraining Order Freezing Assets

and Granting Other Emergency Relief that, inter alia, froze the assets of the Defendants and

affiliated entities of Defendants, and enjoined further violations of securities laws by Defendants.

         On September 13, 2018, this Court also entered the Order Appointing Temporary

Receiver (Dkt. No. 11) (the “Initial Receivership Order”) pursuant to which the Court took

exclusive jurisdiction and possession of all assets of the Receivership Parties including, but not

limited to, all assets that are “(a) owned, controlled, or held, in whole or in part, by or for the

benefit of any of the Receivership Parties; (b) in the actual or constructive possession of any of



                                                 2
DocID: 4832-0195-8278.1
           Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 5 of 33



the Receivership Parties, or other individual or entity acting in concert with any of the

Receivership Parties; (c) held by an agent of any of the Receivership Parties, including as a

retainer for the agent’s provision of services; or (d) owned, controlled, or held, in whole or in

part, by, or in the actual or constructive possession of, or otherwise held for the benefit of, any

corporation, partnership, trust, or other entity directly or indirectly owned, controlled, or held, in

whole or in part, by any of the Receivership Parties, including assets that have been transferred

to other persons or entities but as to which assets such persons or entities do not have a legitimate

claim” (the “Receivership Assets”). The Court appointed Gregory S. Milligan as Receiver for

the Receivership Assets and related records (the “Receivership Estate”), with the goal and

purpose of marshaling and preserving the Receivership Assets to maximize the recovery to

defrauded investors, as alleged in the Complaint. The Receivership Order also stayed all civil

actions or other proceedings involving the Receivership Assets, other than the Receivership

proceedings and any additional charges in the actions brought by the SEC. On November 27,

2018, the Court entered the First Amended Receivership Order clarifying and modifying the

Receivership Parties and the Receiver’s authority.

         Pursuant to the First Amended Receivership Order, this Report provides information

regarding the assets and liabilities of the Receivership Estate, a summary of the Receiver’s

activities for the period between September 13, 2018 and December 31, 2018 (the “Applicable

Period”), and information regarding claims held by and against the Receivership Estate. A

schedule of all of the Receiver’s receipts and disbursements for the Applicable Period is attached

hereto and incorporated herein as Exhibit A.

                                        II.    SUMMARY

         This is a complex case involving four operating businesses on the date of filing, nine

residential properties located in Maryland, Florida, Texas and Nevada, two commercial office

                                                  3
DocID: 4832-0195-8278.1
           Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 6 of 33



buildings in Texas owned by the Receivership Parties and two additional commercial office

spaces in Texas leased by the Receivership Parties, an extensive list of more than 30 luxury and

exotic vehicles, more than $800,000 in deposits to purchase additional exotic cars, a 2018

Formula 350 Crossover Bowrider Port Cruiser, an interest in pre-paid hours on a Gulfstream

G200 twin-engine business jet, litigation financing wherein one of the Receivership Parties is the

lender, an account receivable for the sale of a Porsche to be paid over a series of installment

payments, a membership in a Naples, Florida country club with a $100,000 initiation fee, a

whole life insurance policy with a surrender value of approximately $700,000, an equity

investment of $1.5 million in an alternative investment management company, retainers and

other deposits with professional service firms, and a substantial accumulation of luxury personal

property. The case involves more than 20 banks and other parties upon which demand has been

made for the turnover of cash or cash equivalents to the Receiver, with initial asset searches for

more than 50 individuals and entities in an attempt to identify and preserve assets of the

Receivership Estate.

         While the Receiver is not directly involved in the companion criminal case pending

before this Court, the administration of this Receivership Estate has required ongoing

coordination with the U.S. Attorney’s Office Asset Forfeiture Unit and Federal Bureau of

Investigation (“FBI”) on several matters. For example, the Receiver has coordinated with the

FBI regarding the return of computer servers for three of the four operating businesses that were

seized, care and maintenance of certain real property seized by the FBI and ongoing

communication regarding additional assets discovered by the Receiver during the Applicable

Period. Further, the Receiver has coordinated the overlapping jurisdiction of the civil and

criminal cases as to certain assets to most-efficiently secure the same in a manner that preserves



                                                4
DocID: 4832-0195-8278.1
           Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 7 of 33



both evidentiary and monetary value, subject to further administration of those assets as

subsequently directed by this Court.

                      III.   OVERVIEW OF THE RECEIVER’S ACTIVITIES

          During the Applicable Period, the Receiver, in coordination with the federal authorities

has assumed control, or taken steps to assume control, of the Receivership Assets with the

objective of preserving the Receivership Assets to maximize the recovery for the Receivership

Estate.

A.        Summary of Assets

          Immediately after his appointment, the Receiver initiated the process of assuming control

and management of all property of the Receivership Estate.

          1.       Business Operations

          On the date the Receivership Order was unsealed, the Receivership Estate included four

business operations in Texas: (i) DeVille Asset Management Ltd. (“DeVille”); (ii) Riverwalk

Credit Solutions, Inc. (“Riverwalk Credit”); (iii) Riverwalk Debt Solutions, Inc. (“Riverwalk

Debt”); and (iv) Ledford & Associates, PLLC. The Receiver continues to investigate the first

three businesses and the proper means to monetize their value for the benefit of the Receivership

Estate. During the Applicable Period, the Receiver has worked with senior staff of DeVille,

Riverwalk Credit, and Riverwalk Debt to gain further understanding of their business operations

to properly assess the businesses’ valuations.        Ledford & Associates, PLLC has remained

shuttered since the Complaint and Receivership Order were unsealed on September 18, 2018 and

has no going-concern value to the Receivership Estate.

          2.       Holding Institutions

          Through telephone calls and written correspondence, the Receiver, by and through

counsel of record, notified institutions holding the Receivership Parties’ bank, brokerage, and

                                                  5
DocID: 4832-0195-8278.1
             Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 8 of 33



business accounts (“Holding Institutions”) of his appointment as Receiver and of the Court’s

exclusive control, by and through the Receiver, of the accounts, assets, documents and

information in control of the Holding Institutions pertaining to one or more of the Receivership

Parties. The Receiver also informed the Holding Institutions that the Receivership Parties’

accounts were frozen pursuant to Court Order and requested that the Holding Institutions turn

over all related accounts, assets, documents, and information in control of the Holding

Institutions. The Holding Institutions have turned over the funds in the Receivership Parties’

known accounts, and the Receiver is continuing to follow up with all Holding Institutions who

have not yet turned over documents to the Receiver. 1 As of December 31, 2018, the Receivership

Estate had approximately $8.2 million of cash on hand in Receivership Estate bank accounts

under the sole control of the Receiver.

         3.        Real Property

         The Receivership Estate also contains a number of residential and commercial real

properties that have been secured by the Receiver, as discussed in greater detail below.

         4.        Other Property

         Additionally, there were several personal property items that the Receiver has recovered

or identified to date, including:

         •    Vehicles. The Receivership Estate consists of many high-end vehicles and watercraft.
              The seized vehicles belonging to the Receivership Estate remain in the possession of
              the FBI or the U.S. Marshals Service.

         •    Other Property. The Receivership Estate includes several investments made by the
              Defendants including, but not limited to: (i) prepaid hours on a Gulfstream Aircraft
              G200; (ii) an art collection; (iii) a watch collection; (iv) a comic book collection; (v)
              jewelry; (vi) a litigation financing arrangement; (vii) an equity investment in an
              alternative investment management company and (viii) a whole life insurance policy.
              Some of the foregoing investments are of unknown value, and the Receiver is in the

1
  The Receiver intends to recover funds from accounts nominally held in the name of the Relief Defendants
containing funds that are traceable to the alleged fraud.

                                                    6
DocID: 4832-0195-8278.1
             Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 9 of 33



              process of determining the value of each investment and the best means to monetize
              the investments value for the benefit of the Receivership Estate.

         •    Clawbacks. The Receivership may hold claims (“Clawbacks”) against individuals
              and entities, in addition to the Relief Defendants, that received gifts, donations, or
              fraudulent transfers from the Receivership Parties. These individuals and entities
              may have received funds from the Receivership Parties derived from Ponzi scheme
              funds fraudulently obtained from investors. If and when the Court authorizes the
              Receiver to pursue such actions, the Receiver will investigate these claims and, where
              appropriate, make demand for full repayment of the gift, donation, or fraudulent
              transfer and file suit against the recipients of such transfers, if necessary.

         •    Clawbacks – Investors who are “Net Winners.” The Receiver may hold claims
              against investors who withdrew fictitious profits from the Receivership Parties. An
              investor’s withdrawn profits may be fictitious, for example, if that party received
              payments in excess of investments.

         •    Claims against Other Persons or Entities. The Receiver will investigate, analyze, and
              collect evidence regarding potential causes of action against other third parties.
              Given the more immediate need to secure the tangible Receivership Assets, the
              Receiver’s investigation into this category of assets has been limited to date.

         Based upon current available information, which is preliminary and subject to further due

diligence, the Receiver team estimates total recoveries from Receivership Assets could range

between $40 million and $65 million. 2 Future quarterly reports will have the benefit of actual

recoveries, market data regarding assets yet to be monetized, and more due diligence leading to

an increasingly accurate estimate of total Receivership Estate recoveries.

B.       Administration and Management

         The Receiver’s Initial Preservation Plan (the “Preservation Plan”) was filed on November

13, 2018.       This Report is filed pursuant to paragraphs 59 and 60 of the First Amended

Receivership Order.         The Receiver and his team continue to manage and marshal the

Receivership Assets with the goal of maximizing the recovery to the Receivership Estate.




2
 These preliminary estimates do not include any potential clawback or fraudulent transfer claims that have not yet
been authorized by the Court.

                                                        7
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 10 of 33



         The Receivership Estate includes tangible and intangible property, all of which the

Receiver has had to investigate, secure, and/or maintain since the unsealing of the Receivership

Order on September 18, 2018.           To fulfill his obligations to the Court, the Receiver has

undertaken the following tasks during the Applicable Period with respect to the various forms of

property in the Receivership Estate.

         1.        Coordination and Conference with Other Parties

         Since being appointed in this case, the Receiver has coordinated extensively with the

SEC, U.S. Attorney’s Office Asset Forfeiture Unit, and FBI regarding the identification and

safeguarding of Receivership Assets. In an effort to minimize disputes and reach consensus on

the maintenance and disposition of Receivership Assets, where possible, the Receiver has

corresponded and/or met with criminal counsel for Merrill, criminal counsel for Ledford, civil

counsel for Ledford, and criminal and forfeiture counsel for Amanda Merrill, including meetings

in Baltimore, Maryland on November 1, 2018 where all counsel engaged as of that date were

invited to meet with the Receiver, his counsel, and representatives from the SEC and the U.S.

Attorney’s Asset Forfeiture Unit.

         2.        Businesses Operated in Texas

                   (a)    DeVille Asset Management Ltd.

                          (i)   Overview

         Prior to the filing and unsealing of the Complaint, DeVille’s operations included the

collection of defaulted account receivable portfolios acquired from consumer credit originators,

such as credit card issuers, auto loan finance companies, student loan providers, retailers, and

other consumer lenders. DeVille has an in-house debt collection center and a network of

collection agencies and attorneys who perform collections on DeVille’s behalf.




                                                  8
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 11 of 33



         DeVille’s computer servers were seized by the FBI on September 18, 2018 and not

returned to the Receiver and reinstalled for operational purposes until October 18, 2018. All of

DeVille’s major systems, including its Debtmaster® debt management platform and telephone

and email systems were stored and operated on these servers. As a result, in-house collection

activity was dormant and non-operational for the initial 30 days following the unsealing of the

Initial Receivership Order and resumed on October 23, 2018.

         Despite those challenges, the Receiver re-established key aspects of the operation before

the return of the servers, and completed critical actions to preserve the value in the business and

the portfolios including:

         •    Established daily meetings and action plans with DeVille’s management team,
              including General Counsel, Director of Operations, Director of Collections, Director
              of Compliance, Controller, and Information Technology Managers;

         •    Consolidated operations from three sites in Euless, Colleyville, and North Richland
              Hills, Texas into one site in North Richland Hills, Texas;

         •    Vacated underutilized leased property in Euless, Texas;

         •    Re-established operating bank accounts for purposes of receiving previously
              scheduled collection payments from debtors and from third party agencies, and for
              making payroll and other disbursements;

         •    Organized and conducted a meeting with all 100+ employees from DeVille,
              Riverwalk Debt, and Riverwalk Credit to introduce the Receiver and his team,
              explain the anticipated process moving forward, and answer any questions they had in
              an effort to maintain the ability to retain sufficient employees to continue operations;

         •    Made all regular payroll payments (base pay only) and tax/benefits deductions for
              employees;

         •    Executed pre-planned, in-process conversions to a new payroll service provider and a
              new health care insurance provider;

         •    Provided periodic electronic updates to employees during the time operations were
              suspended;

         •    Enacted a strategic headcount reduction eliminating 14 out of 48 collection positions;


                                                   9
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 12 of 33



         •    Contacted third party collection firms to ensure ongoing collection efforts;

         •    Accessed QuickBooks financial data from the cloud and used it to forecast 90-day
              liquidity and determine the profitability of different operating models;

         •    Opened up alternate communication channels for DeVille’s outside collection
              agencies and other key stakeholders; and

         •    Responded to debtors who inquired regarding the indictments and how that affected
              their debt owed to DeVille, the status of their payment obligations, etc.

         After internal investigation and discussion with employees, the Receiver understands the

following with respect to DeVille’s prior business operations. DeVille’s collection business

included its in-house collection center and a network of collection agencies. When a new

portfolio was acquired by DeVille, the in-house employees would onboard the portfolio into

Debtmaster® and perform initial diligence on the portfolio. DeVille in-house collectors typically

collected the portfolio for the initial 60 days the loans are owned by DeVille. During this time

the DeVille team typically performed data analysis of the portfolio, reported to the debtors the

acquisition, and reported to the credit agencies for all “in stat” debt (debt within the statute of

limitations to report the debt).

         DeVille historically contracted with approximately twelve third-party collection agencies.

After the initial collection period by in-house collectors, DeVille management would outsource

segments of the acquired portfolios to the appropriate collection agencies based upon established

criteria. The fees paid to the contract relationships were a percentage of actual collections and

were typically netted from the proceeds paid to DeVille by the agency.

         These agencies were grouped into five categories, and DeVille sourced debt to these

agencies based upon the agency’s expertise and the characteristics of the debt. DeVille’s third

party collection agencies were actively engaged in the collection process. Unlike DeVille’s

internal collection center, which was suspended for approximately 30 days following the seizure


                                                  10
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 13 of 33



of DeVille’s servers, the agencies did not rely on the DeVille Debtmaster® and have been

actively collecting the portfolios throughout the Applicable Period.

         A core group of DeVille’s remaining senior staff has assisted the Receiver in

understanding mission-critical processes and operating relationships. This core group located

key operational data from sources not seized by the FBI, which the Receiver used to better

understand the portfolios and business operations.          These proactive efforts mitigated the

unavoidable disruption created by the seizure of records and allowed DeVille to restart

operations quickly when it reinstalled the servers on October 18, 2018, with almost all collectors

back in place by October 24, 2018.

         Since September 18, 2018, the Receiver team has included one person onsite for day-to-

day supervision of ongoing business activities of the three operating businesses, management of

all treasury functions for each such business, and the production of other reporting and analyses

to the Receiver regarding these operating entities. This person also manages the Receivership

Estate bank accounts, pays all expenses of the Receivership Estate incurred in the ordinary

course of business, pays all insurance and maintenance costs for the real properties, transferred

or established new utility service for each real property, prepares other required financial

reporting, as well as other activities to help administer the Receivership Estate.

         During the Applicable Period, the Receiver team, Receiver’s counsel, company staff and

company in-house counsel have responded to numerous threats and actual termination of key

operating relationships, despite language in paragraph 35 of the First Amended Receivership

Order providing that, “[a]ll counterparties to agreements and contracts entered into with the

Receivership parties are enjoined from unilaterally terminating such agreements or contracts

without order of this Court.” Such parties have included banks, credit card processors, bonding



                                                 11
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 14 of 33



companies, and other service providers. To date, the Receiver and his counsel have been able to

amicably resolve each situation without the need and expense of seeking Court intervention, but

these outcomes may vary during the next reporting period. The attempted cancellations of

bonding and other key operating services are currently identified as the largest risks to the going-

concern businesses.

         The Receiver and his counsel have also investigated potential adverse claims to a small

subset of DeVille’s total debt portfolio and issued a demand letter to such adverse party. As of

the date this Report is filed, the Receiver and the adverse party are evaluating settlement options.

Absent a consensual resolution in the best interest of the Receivership Estate, the Receiver will

seek enforcement of the prior orders of this Court and the Receivership Estate’s rights to the

subject consumer debt accounts.

         Since the Receiver assumed control of the operations of DeVille, Riverwalk Debt, and

Riverwalk Credit, and in consultation with senior staff at each company, combined headcount

has been reduced by approximately 45% with no degradation in the operations of the businesses,

resulting in a substantial and recurring savings to the Receivership Estate each pay period.

         The Receiver’s review of DeVille’s Debtmaster® collection platform indicates the

following in the aggregate (both in-house and out-sourced):

         •    DeVille owns a number of consumer debt portfolios;
         •    These portfolios were acquired from consumer credit originators largely consisting of
              auto loan finance companies, credit card issuers, student loan providers, and retailers;
         •    The aggregate face amount of the portfolios exceeds $5 billion; and
         •    Each of these portfolios has distinct characteristics in terms of charge off dates, past
              collection activity, and quality/performance. The Receiver is working on segmenting
              these portfolios based on these characteristics in order to analyze and value them and
              prepare for the due diligence and sale process (as further described below).

         During the Applicable Period, the Receiver team has compared available QuickBooks

financial records against 2.5 million debtor accounts in the Debtmaster® collection database,


                                                  12
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 15 of 33



consisting of approximately 1.1 million individual transactions.               The Receiver team reviewed

approximately 320,000 transactions, with varying levels of diligence, in 35 QuickBooks

company files to both validate the Debtmaster® collection database activity and to review for

anomalous transactions.          The Receiver will continue the analysis of the portfolio data in

Debtmaster® to learn more.

                          (ii)     Recommended Disposition

         During the Applicable Period, the Receiver team assembled data regarding the debt

portfolios, executed Non-Disclosure Agreements, and engaged in due diligence discussions with

several potential advisors to represent the Receivership Estate in the sale of such portfolios. The

Receiver team also conferred with and considered proposals from potential master servicers

which could monetize the current portfolio by holding and collecting the accounts over an

extended period of time, if that is ultimately determined to be the path to maximize the value to

the Receivership Estate.

         To assist the Receiver in making a determination as to which path would maximize the

value of the portfolios and operating platform for the Receivership Estate (a sale of the portfolios

versus holding and collection over time, the Receiver team conducted research and identified an

advisor for such purpose. 3 After completion of this valuation process, the Receiver will make a

recommendation to the Court to either engage an advisor/broker to sell the current debt portfolios

and debt buying business platform, or engage a master servicer to collect out the current debt

portfolios over an extended period of time.




3
 Although outside the Applicable Period for this Report, the Receiver anticipates filing his Application for Order
Authorizing Retention and Employment of Velocity Portfolio Group, Inc.

                                                       13
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 16 of 33



                   (b)    Riverwalk Debt Solutions, Inc. and Riverwalk Credit Solutions, Inc.

                          (i)    Overview

         Riverwalk Debt purports to provide a fee-based service to assist borrowers by providing

financial solutions for student loans, with a focus on federal student loan consolidation and

federal student loan forgiveness programs. Riverwalk Credit purports to provide a fee-based

credit repair organization that reviews and analyzes its clients’ credit profiles and then

disputes/repairs inaccurate items.

         While Riverwalk Debt and Riverwalk Credit are considered separate entities and have

their own taxpayer identification numbers, they function as one company. In their most recent

iterations, Riverwalk Debt and Riverwalk Credit have been operating since approximately 2014.

During this period, it appears both Riverwalk entities have been regularly operating at a loss, at

least in part because Riverwalk Debt changed its business strategy multiple times and Riverwalk

Credit has not been operating at full capacity. Since 2017, Riverwalk Debt has operated closer

to a break-even level while Riverwalk Credit is still showing a loss. During 2018 Riverwalk

Credit completed all its state licensing requirements, which has increased overall revenue levels.

However, both companies are essentially operating at a startup level.

         Throughout the Applicable Period, the Receiver has worked closely with the Director of

Operations and other members of the Riverwalk management team to determine cost-savings

measures. These measures have included strategic headcount reduction of approximately 15

employees, as well as the elimination of various other operating costs.

                          (ii)   Recommended Disposition

         The Receiver has been contacted by multiple groups and individuals that have expressed

an interest in purchasing Riverwalk Debt and Riverwalk Credit. Further, the Receiver has

received one written expression of interest from an individual who wants to serve as a stalking-

                                                 14
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 17 of 33



horse bidder in any court-approved sale process. This individual has significant experience in

debt consolidation and student loan consolidation industries, as well as the credit repair industry.

The individual and other interested parties understand there is value in the current platform

despite its startup posture and weak financial performance.

         The Receiver team has facilitated due diligence for the identified potential buyer and

anticipates seeking Court approval for a sale of these operations during the first quarter of 2019.

Any amount received would provide some recovery to the Receivership Estate, maintain the jobs

of the employees, and avoid further costs of administration and liquidation. Any sale would be

subject to Court approval with notice of hearing and opportunity for parties-in-interest to be

heard.

                   (c)    Ledford & Associates, PLLC

                          (i)   Overview

         According to its website, Ledford & Associates, PLLC provided public accounting,

financial planning, and other financial services to individual consumers and business entities and

a broad array of industries, including individuals, businesses, financial services, healthcare,

professionals, retail, wholesale, non-profits, estates, and trusts. Accounting services included

bookkeeping, financial statement preparation, payroll preparation, payroll reports, sales tax

filings, financial reports, and bill pay.    Tax services included federal and state tax return

preparation for individuals, partnerships, S-Corporations, corporations, trusts, and non-profit

entities, as well as matters involving Texas franchise tax reporting, tax planning, and gifting.

         When the civil and criminal cases were unsealed on September 18, 2018, the FBI

searched the firm’s office location at 2801 Paramount Boulevard, Amarillo, Texas 79109.

During that search certain records related to the criminal investigation were seized, including the

primary server and other computer media. The revelation of the alleged criminal activity and the

                                                 15
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 18 of 33



inability to operate the business led to the resignation of the key CPAs on staff required to

operate the business. As a result, the business has been shuttered since September 18, 2018.

         During the Applicable Period, and after contacting the Texas State Board of Accounting

for guidance, the Receiver has worked with a former CPA on staff to facilitate the return of client

files to those who have reached out to the Receiver either though the sign posted on the firm’s

front door or word of mouth in the local community. To date, approximately 200 client files

(personal and business) have been returned.

         Upon information and belief, the preponderance of the remaining files on hand are for

clients who require once-a-year tax filings, as compared to weekly payroll process or monthly

sales tax reporting clients, which have already retrieved their files. To facilitate the return of

these remaining client files, the Receiver is contracting with a former administrative (non-CPA)

staff member to open the office all day, each day for a week during January 2019 for former

clients to retrieve their physical files. 4 Arrangements have also been made with former clients

who live outside of the area to have their files mailed to them.

                            (ii)     Recommended Disposition

         The Receiver will take additional steps to arrange for long-term storage of the remaining

business records after the client files are returned and while the building is marketed for sale.

The physical and electronic records of Ledford & Associates are anticipated to have significant

ongoing value to the Receiver team as they examine the Receivership Parties and Receivership

Assets and related financial records maintained by Ledford & Associates.




4
  The Receiver mailed a letter to each client with remaining physical files at the firm’s Amarillo office location
advising that the office will be staffed from 9:00a to 6:00p from January 28 through February 1, 2019 for former
clients to retrieve their files. Any electronic files requested by clients will be returned once those files are available
to Receiver.

                                                           16
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 19 of 33



         3.        Real Property

                   (a)    Overview

         During the pendency of this case, the Receiver has undertaken the review and analysis of

various real estate holdings, including both residential and commercial properties located in

Maryland, Florida, Texas, and Nevada. These real properties include:

              1. 1848 Circle Road, Towson, MD 21204 – Owned by Kevin Merrill;
              2. 1055 Spyglass Lane, Naples, FL 34102 – Owned by Kevin and Amanda Merrill;
              3. 27776 Sharp Road, Easton, MD 21601 – Owned by Kevin and Amanda Merrill;
              4. 531 Hampton Lane, Towson, MD 21286 – Owned by Amanda Merrill;
              5. 3018 Susanne Court, Owings Mills, MD 21117 – Owned by Kevin Merrill;
              6. 1718 Greenspring Valley Road, Stevenson, MD 21153 – Owned by Kevin Merrill
                 as Trustee of the Kevin B. Merrill Revocable Trust;
              7. 9017 Grove Crest Lane, Las Vegas, NV 89134 – Owned by Hillary R. Badrow as
                 Trustee of the J Trust;
              8. 1650 Cedar Hill, Dallas, TX 75208 – Owned by J Trust;
              9. 2801 Paramount Boulevard, Amarillo, Texas 79109 – Owned by Jay Ledford.
              10. 2308 Cedar Elm Terrace, Westlake 76262 – Owned by Jay Ledford; and
              11. 1132 Glade Road, Colleyville, TX 76034 – Owned by King Fisher Ltd.;

         Based upon initial information developed by the Receiver with the preliminary assistance

of Sotheby’s International Realty, (“SIR” or “Sotheby’s”), and subject to further investigation

and adjustment, the aggregate market value of these properties likely exceeds $20 million.

         Currently, the Receiver has identified approximately $6.4 million in mortgage debt and

approximately $1 million in Mechanic’s and Materialman’s (“M&M”) liens on properties 1

through 9. Property 10 is subject to a first priority purchase money lien in an amount exceeding

$760,000, as well as judgment liens exceeding $7.0 million. Property 11 is likewise burdened by

judgment liens exceeding $7.0 million.      To prevent any attempted or unauthorized sale or

mortgaging of any estate real property, counsel for the Receiver has submitted a lis pendens for



                                                17
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 20 of 33



recording in each of the appropriate jurisdictions to give notice of the receivership proceeding so

that no adverse action is taken absent the knowledge of the Receiver and this Court.

         Given the estimated value of the properties, the “luxury” nature of some, and the

geographically diverse locations, the Receiver believes it would be best to utilize a national

broker to assist the Receiver in monetizing the real estate assets. Utilizing a single, national

broker with one point of contact for these purposes reduces the Receiver’s administrative

overhead and leverages the broker’s local networks to maintain, preserve, and market the assets

to achieve the highest and best price.

         Soon after appointment, the Receiver approached Sotheby’s, a national broker with

global advertising reach that is experienced in marketing and selling properties of this caliber, to

assist with investigating and maintaining the properties until they can be monetized. To date

Sotheby’s has provided the Receiver, free of charge and prior to any engagement:

         •    Brokers Opinion of Price, (“BOP”), for each of the residential properties. These
              assessments were made based on (i) an examination of the exterior of the properties
              and (ii) comparable sales in the area. The BOPs were subsequently revised and
              converted to proposed listing prices after interior inspections were completed.

         •    Preliminary Title Reports. Prepared by an independent title company, the reports
              delineate: (i) ownership; (ii) legal description of property, including easements, etc.;
              (iii) mortgage amounts and mortgagees; and (iv) clouds on the title, e.g. M&M liens
              and judgements.

         •    Report on Liens and claims. Prepared by an independent title company, the report
              provides additional details with respect to the claims against the property, contract
              amount, parties, payments, and terms.

         The Receiver and his counsel will continue their examination of issues related to

mortgage liens, vendor liens, judgment liens, and other encumbrances, as well as the validity and

enforceability of same. Similarly, multiple properties are currently under renovation and the




                                                  18
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 21 of 33



Receiver will make a determination, after consultation with the local Sotheby’s agent, about

whether to complete any further renovations or sell the property “as is.”

         Concurrently with these efforts, the Receiver has been gathering information with respect

to each of the properties, including but not limited to the following:

         •    Legal description of the property;
         •    Owner of record;
         •    Property characteristics, e.g. improvement square footage, number of bedrooms and
              bathrooms, size of parcel, original date of construction, construction material, date of
              acquisition, etc.;
         •    Photos and/or videos taken by the Receiver or acquired from other sources.
         •    Payment status of 2017 property taxes;
         •    Amounts, payees and due dates for 2018 taxes by jurisdiction;
         •    Appraised values of the properties as listed in the tax records of the relevant
              jurisdictions;
         •    Information regarding known mortgage liens, the holder of such liens and the related
              account number with the mortgage company, information regarding known vendor
              liens and judgment liens;
         •    Information regarding the insured status of each property, the name of the carrier and
              broker, current expiration date and renewal premium amount;
         •    Estimates of market value from sources other than Sotheby’s BOP; and
         •    Status of on-going renovations, if any.

         The Receiver also obtained information from the applicable Defendants’ representatives

and other third-party sources regarding the identification and transfer of utilities for each

property. As of the filing date of this Report, all utility accounts have either been transferred to

the Receiver or the Receiver has established new service at the subject properties in the name of

the Receivership Estate.       Additionally, Sotheby’s agents, at no charge to the Receivership

Estate, have provided essential assistance to the Receiver given the geographic dispersion of the

properties to maintain the properties—i.e., cutting the grass, servicing pools and related

equipment, effecting minor repairs, winterizing, etc.—on a reimbursement basis.

         In addition to ordinary course investigation, maintenance and supervision, the Receiver,

with the assistance of counsel as necessary, has:


                                                  19
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 22 of 33



              •    Made insurance premium payments to maintain existing coverages on all
                   applicable policies.

              •    Determined that the first lien filed of record on the Paramount Road property in
                   Amarillo has been paid in full, and requested the lienholder to file a release of lien
                   in the Randall County deed records. The Receiver has received a copy of the
                   transmittal of the release mailed to Randall County.

              •    Determined that, in the opinion of the Receiver and his counsel, the second lien
                   filed of record on the Paramount Road property in not valid as the grantor of the
                   lien was not the owner of the property.

              •    As a result of both determinations above, the Paramount Road property has equity
                   and can be liquidated for the benefit of the Receivership Estate.

              •    The Paramount Road property also incurred interior water damage due to a faulty
                   roof structure. The Receiver has filed a claim with the insurance carrier, organized
                   access with the adjustor and is awaiting a final determination by the carrier
                   regarding repair or replacement.

              •    Negotiated an agreement to sell the Cedar Elm Terrace property, subject to total
                   liens exceeding $7.7 million, for $100,000. Absent this sale to a co-judgment
                   debtor on more than $7.0 million of secured debt, the Receiver would abandon
                   this property as burdensome and of no economic benefit to the Receivership
                   Estate.

              •    Negotiated an agreement to sell the Receivership Estate’s 50% interest in the
                   Receivership Party that owns the Glade Road property, subject to total liens
                   exceeding $7.0 million, for $100,000. Absent this sale to a co-judgment debtor
                   on more than $7.0 million of secured debt, the Receiver would abandon this
                   property as burdensome and of no economic benefit to the Receivership Estate.

              •    Obtained possession of the Circle Road property following seizure of the property
                   by the FBI. The Receiver further secured the property through entry of an Order
                   Granting Receiver’s Motion to Enforce Receivership Order and Secure
                   Receivership Assets entered on December 14, 2018 (Dkt. No. 77) 5.

              •    Conferred with the Sotheby’s broker, the general contractor and the general
                   contractor’s counsel regarding the potential completion of limited additional
                   renovations at the Grove Crest Lane property in order to maximize the return to
                   the Receivership Estate. This property was nearing the end of a renovation
                   project with a cost that exceeded the initial purchase price for the property.
5
 Relief Defendant, Amanda Merrill, who was residing at the Circle Road property when the Complaint was filed,
was subsequently arrested and charged with conspiracy to violate and violation of statutes related to the removal of
property to prevent seizu re, corruptly obstructing, influencing or impeding any official proceeding or attempting to
do so, and disobedience or resistance to lawful court orders.

                                                        20
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 23 of 33




              •    Reviewed the purported M&M Liens on the Grove Crest Lane property to
                   determine they were each filed after the entry of the stay in this case prohibiting
                   such adverse actions against Receivership Assets, and conferred with counsel for
                   the general contractor regarding the same.

                   (b)     Recommended Disposition

         The Receiver intends to file a motion to engage Sotheby’s to list, market, and sell each of

the real properties, save and except Cedar Elm Terrace and Glade Road, as well as other real

property that might subsequently become property of the Receivership Estate within the next

fourteen days. The Receiver will then enter into a contract to sell each residential real property,

subject to the sale procedures authorized by the Court which will provide all parties-in-interest

with an opportunity to be heard as to each proposed sale.

         4.        Vehicles

                   (a)     Overview

         Based upon information from pleadings filed by the federal authorities and/or other third-

party sources, current information indicates a substantial automobile and boat fleet with year

models ranging from 2008 to 2018 and initial estimated values ranging from approximately

$11K (Ford Explorer) to approximately $1.4MM (Pagani Huayra). This fleet of vehicles 6,

specifically identified in pleadings of governmental authorities, is itemized as follows:

         •    2014 Lamborghini Aventador Roadster, VIN No. ZHWUR1ZD4ELA02398;
         •    2014 Mercedes-Benz S63, VIN No. WDDUG7JB1EA061984;
         •    2016 Ferrari 488 Coupe, VIN No. ZFF79ALAXG0214388;
         •    2017 Audi R8 5.2 Plus Coupe, VIN No. WUAKBAFX1H7902028;
         •    2017 Lamborghini Huracan Convertible, VIN No. ZHWUR2ZF1HLA07683;
         •    2017 Land Rover Range Rover, VIN No. SALGS5FE7HA341466;

6
  This is a fluid list as the FBI seized a number of vehicles on the day the civil and criminal proceedings were
unsealed and have continued to seize additional vehicles during the pendency of this case. Further, it is the
Receiver’s information that not all of the vehicles reflected in the Complaint were still owned by or in the possession
of the Receivership Parties on September 13, 2018. The Receiver has not participated in these seizures and does not
have a current reconciliation of all seized vehicles. As of the date of this Report, the Receiver is not in possession of
any vehicles.

                                                          21
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 24 of 33



         •    2017 Land Rover Range Rover Sport, VIN No. SALWz2FE6HA145282;
         •    2017 Porsche 911 Turbo S, VIN No. WP0AD2A96HS167075;
         •    2017 Rolls Royce Dawn Convertible, VIN No. SCA666D57HU107107;
         •    2017 Rolls Royce Wraith Coupe, VIN No. SCA665C58HUX86607;
         •    2018 McLaren 720S Coupe, VIN No. SBM14DCA9JW001142;
         •    2008 Bugatti Veyron, VIN No. VF9SA25C78M795164;
         •    2013 Ferrari California Convertible, VIN No. ZFF65TJA7D0195090;
         •    2015 BMW M6 Gran Coupe, VIN No. WBS6C9C51EDV73690;
         •    2014 Ferrari F12 Berlinetta, VIN No. ZFF674UFA2E0199037;
         •    2014 Pagani Huayra, VIN No. ZA9H11RAYYSF76034;
         •    2015 Mercedes Benz S63, VIN No. WDDXJ7JB8FA000972;
         •    2015 Mercedes Benz S63, VIN No. WDDXJ7JB6FA001781;
         •    2017 Cadillac Escalade ESV, VIN No. 1GYS4JKJ7HR194939;
         •    2017 Lamborghini Aventador, VIN No. ZHWUT3ZDXHLA05923;
         •    2018 Ferrari 488 Spider, VIN No. ZFF80AMA4J0228310;
         •    2018 Lamborghini Huracan, VIN No. ZHWUS4ZF6JLA10746;
         •    2015 BMW S1000R Motorcycle, VIN No. WB10D210XFZ352440;
         •    2015 Harley-Davidson VRSCDX Night Rod, VIN No. 1HD1HHH18FC805081;
         •    2018 Formula 350 Crossover Bowrider Port Cruiser, Hull No. TNRD1491C818;
         •    2014 Ford F-150, VIN No. 1FTFW1R69EFA85544;
         •    2016 Ducati Superbike Motorcycle, VIN No. ZDM14B1W1GB001832;
         •    2016 Continental, VIN No. 5NHUVH010GN080677;
         •    2015 Polaris Sportsman, VIN No. 4XASEA574FA235601;
         •    2015 Bentley Flying Spur, VIN No. SCBET9ZA7FC042592;
         •    2018 Chevrolet Silverado, VIN No. 3GCPCREC5JG128390;
         •    2012 Nissan Rogue, VIN No. JN8AS5MT1CW285782;
         •    2016 Ferrari 488, VIN No. ZFF79ALA3G0217973; and
         •    2016 Tesla Model S, VIN No. 5YJSA1E49GF155262.

         To preserve and maximize the value of the performance vehicles, the Receiver believes it

is imperative they be stored and maintained by knowledgeable individuals. To that end, the

Receiver has considered several potential brokers and selected Prestige Motor Car Imports, LLC

(“Prestige”) to collect, maintain, and manage the liquidation of the vehicles. The Receiver

intends to seek authority to engage Prestige, upon separate motion and opportunity for parties-in-

interest to be heard, with such engagement terms to include:

         •    Shipping the vehicles to a single location;
         •    Showing the cars;
         •    Storing the cars at no cost;


                                                   22
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 25 of 33



         •    Promoting and exposing the vehicles on all proper advertising channels;
         •    Maintenance and repairs (replacing dead batteries, reprogramming keys, etc.); and
         •    Delivering to eventual buyers.

         All costs associated with the cars will be deducted from the ultimate sale price, which

will also be subject to an anticipated commission of five percent (5%) or less.

         The Receiver has identified and requested refunds from Prestige of two $25,000 deposits

(for a total of $50,000) related to two additional Lamborghini vehicles. Additionally, Receiver

and Prestige have worked together to obtain the return of a $703,000 deposit placed on a Pagani

Huayra.

                   (b)     Recommended Disposition

         The Receiver anticipates filing his Motion to Approve Procedures for Sale of

Automobiles and for Order Authorizing Retention and Employment of Prestige to list, market,

and sell all cars that are, or subsequently become, property of the Receivership Estate. Such

motion will recommend to the Court a notice-based procedure for the sale of each vehicle (as

opposed to a separate motion for each vehicle) that seeks to balance the administrative burden on

the Court and Receivership Estate against the desire to provide adequate notice of such sales to

all parties-in-interest.

         With respect to the 2018 Formula 350 Crossover Bowrider Port Cruiser, the Receiver has

negotiated a consignment agreement with a suitable boat broker in Florida to sell the subject

vessel. Within fourteen (14) days of the filing of this Report, the Receiver intends to file a

motion to engage the identified broker with sale procedures to be approved by the Court to

include an opportunity for parties-in-interest to be heard when an acceptable offer is received and

presented to the Court. The Receiver has also confirmed current insurance coverage on the




                                                 23
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 26 of 33



vessel and investigated the applicability of such coverage while being transported to, and on

consignment with, the broker.

         5.        Other Property

         The Receiver, independently and through collaboration with the SEC, FBI, and U.S.

Attorney’s Office Asset Forfeiture Unit has identified other personal property, including but not

limited to: art, collectibles, jewelry, rare wine, watches, luggage, and similar luxury items. To

maximize recovery to the Receivership Estate, the Receiver has researched and identified various

consignment and/or auction outlets for monetizing the different classes of personal property. For

the highest-end personal property, the Receiver has identified a specific auction house which is

in the process of inspecting and appraising the subject personal property, including property

under the custody and control of the FBI. The Receiver is in the process of finalizing a retention

agreement with the auction house and an anticipated motion for approval of the same to be filed

with the Court within the next thirty days. The Receiver team has also identified outlets and sale

strategies for the lower-end, yet still luxury goods, which will also be the subject of a retention

and sale procedures motion to be filed with the Court within the next thirty days.


         The Receivership Assets also include the rights as lender in a litigation finance agreement

whereby a Receivership Party loaned $750,000 to a plaintiff in a pending lawsuit.             Upon

discovery of this asset, Receiver considered a number of alternatives avenues to sell the

Receivership Estate’s interest in the subject loan and security agreement. To prevent a default of

the obligations of the Receivership Party under the litigation finance agreement, the Receiver

funded the final $130,000 due to the plaintiff. The terms of the loan and security agreement call

for the repayment of the principal amount, interest accrued thereon, and 10% of any recoveries

related to the litigation. On December 12, 2018, the plaintiff received a jury verdict in the


                                                 24
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 27 of 33



amount of $20 million. As of the date of this Report, there are post-verdict motions pending

with the trial court and the applicable appeal period is stayed pending rulings on those motions.

The Receiver team and his counsel are regularly monitoring this matter with plaintiff’s counsel.

         During the Applicable Period, the Receiver identified a whole life insurance policy as a

Receivership Asset with a surrender value of $694,083.04 and, prior to the filing of this Report,

filed his Motion for Authority to Surrender Whole Life Insurance Policy to Guardian Life

Insurance Company of America (Dkt. No. 95).

         6.        Insurance

         The Receiver has been working to obtain information from the applicable Defendants’

representatives and other third-party sources regarding the identification of all applicable

insurance policies for all property of the Receivership Estate. Through forwarded mail and other

independent means, the Receiver was able to discover a partial list of insurance carriers and

brokers. As of the filing of this Report, for each of the real properties owned by the Receivership

Estate, the Receiver has either confirmed the existence of continuing insurance coverage or

acquired new coverage. Additional insurance needs continue to be evaluated.

                               IV.   ESTATE ADMINISTRATION

          Pursuant to the First Amended Receivership Order the Receiver is authorized by the

Court to use Receivership Assets and proceeds thereof to pay debts and expenses of the

Receivership Parties that (i) have accrued prior to or during the receivership and (ii) in the sole

discretion of the receiver are essential or necessary to the operations of the non-individual

Receivership Parties.To facilitate the administration of the Receivership Estate, the Receiver has

established a single Receivership Bank Account into which all bank account turnover payments

and other Receivership Asset liquidation proceeds have been deposited. Further, as provided for

in the First Amended Receivership Order at paragraph 8(d), the Receiver has used such funds in

                                                25
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 28 of 33



the Receivership Bank Account for “making payments and disbursements and incurring

expenses as may be necessary or advisable in the ordinary course of business for discharging his

duties as Receiver.” Additionally, the Receiver has maintained and opened new bank accounts

specifically for DeVille, Riverwalk Credit, and Riverwalk Debt as necessary to protect or

improve the operations of each entity. The financial report at Exhibit A delineates activity

between the operating entities and the balance of the Receivership Estate providing a clearer

picture of the separate components of the Receivership Estate.

         The Receiver has also registered the domain www.Merrill-Ledford.com for his use to

communicate with investors and other stakeholders in this case. The website will contain the

Initial Preservation Report, each Quarterly Report, and other matters describing the process and

progress of the case. The Receiver will also include an “Asset Sales” section where notice of all

significant asset sales will be provided. It is anticipated the website will eventually contain

information about the approved claims process for investors and other creditors of the

Receivership Parties.

          V.        UNRESOLVED CLAIMS AGAINST RECEIVERSHIP PROPERTY

         During the Applicable Period, the Receiver has received some claims against

Receivership Assets. At this time, the Receiver continues to investigate those allegations and

review any and all evidence provided by such claimants in support of their allegations of

ownership of the Receivership Assets. It is anticipated that Parties asserting claims against

Receivership Assets will receive notice and an opportunity to object during any potential sale

process that is approved by the Court.

         Additionally, the Receiver has received numerous contacts from potential investor

victims requesting information. The Receiver has provided general status updates and directed



                                               26
DocID: 4832-0195-8278.1
            Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 29 of 33



such parties to pleadings filed of record in the case, including the Receiver’s Initial Preservation

Report. After the above-referenced website is operational, inquiries will also be directed there.

During the Applicable Period, the Receiver also directed investors to both the SEC and the FBI.

                           VI.      ACCRUED ADMINISTRATIVE EXPENSES

           During the Applicable Period, the Receivership Estate accrued administrative expenses

comprised of professional fees for the services of the Receiver’s team and counsel, both of which

remained unpaid during the Applicable Period.                     The Receiver and counsel each filed fee

applications for the period of September 18, 2018 through October 31, 2018 on December 13,

2018 (Dkt. 70 and Dkt 71). Receiver and counsel will be filing fee applications requesting

additional approval of fees accrued during the period of November 1, 2018 through December

31, 2018 pursuant to the timing provided in the Receiver Order and the SEC requirements. At

this time, the total amount of accrued and unpaid administrative expenses 7 as of December 31,

2018 is $661,231.92 for the Receiver and his team, and $447,108.62 for the Receiver’s counsel,

Husch Blackwell.             The Receiver anticipates the Receivership Estate will continue to accrue

such administrative expenses going forward with the actual amounts fluctuating commensurate

with the activities required to properly administer the Receivership Estate.

                           VII.     RECEIVER’S ONGOING INVESTIGATION

           The Receiver continues his investigation with the assistance of his counsel, Husch

Blackwell LLP. The Receiver will file supplemental reports to the Court for the duration of the

Receivership, as required by the Receivership Order.

              VIII. CLAIMS DETERMINATION AND DISTRIBUTION PROCESS

           The Receivership Order states that “without further order of this Court, the Receiver’s

duties shall not include a forensic investigation to identify claimant on or creditors of

7
    These balances include the accrued fees for which fee applications have not yet been finalized and filed.

                                                           27
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 30 of 33



Receivership Assets or any determination of amounts owed to such parties.” Receivership Order

at ¶ 41. The Receiver believes that the Receivership Estate is the proper venue and mechanism

to resolve investor claims and affect distribution pursuant to further Order of this Court.

However, the Receiver intends to focus current time and resources on activities that will generate

proceeds for the Receivership Estate.       Claims determination and distributions to allowed

claimants will not occur until later in the case and there is ample time to address these issues at a

later date. Additionally, the Receiver would need access to additional investor information

before a proposed claim and distribution process can be recommended to the Court.

                                     IX.       CONCLUSION

         Accordingly, the Receiver, Gregory S. Milligan, respectfully submits this First Quarterly

Status Report for the Court’s consideration.

                                               Respectfully submitted,

                                               /s/ Lynn H. Butler
                                               Lynn H. Butler, pro hac vice
                                               HUSCH BLACKWELL LLP
                                               111 Congress Ave., Suite 1400
                                               Austin, TX 78701
                                               Tel: (512) 472-5456
                                               Fax: (512) 479-1101
                                               lynn.butler@huschblackwell.com

                                               Brian P. Waagner, Fed. Bar No. 14954
                                               HUSCH BLACKWELL LLP
                                               750 17th Street, NW, Suite 900
                                               Washington, D.C. 20006
                                               Tel: (202) 378-2300
                                               Fax: (202) 378-2318
                                               brian.waagner@huschblackwell.com

                                               Buffey E. Klein, pro hac vice
                                               HUSCH BLACKWELL LLP
                                               2001 Ross Avenue, Suite 2000
                                               Dallas, Texas 75201
                                               Tel: (214) 999-6100
                                               Fax: (214) 999-6170

                                                 28
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 31 of 33



                                      buffey.klein@huschblackwell.com

                                      Counsel for Receiver Gregory S. Milligan




                                        29
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 32 of 33



                                 CERTIFICATE OF SERVICE

        On January __, 2019, I electronically submitted the foregoing document with the clerk of
the court of the U.S. District Court for the District of Maryland, using the electronic case filing
system of the court. I hereby certify that I have served all counsel and/or pro se parties of record
electronically through the Court’s CM/ECF filing system for all parties who have registered to
receive electronic service. Additionally, the foregoing document was served on the following
parties not registered for Court’s CM/ECF filing system as indicated below:

         Defendant Kevin B. Merrill (via U.S. Mail):

         Kevin B. Merrill
         Harford County Detention Center, #1335278
         1030 Rock Spring Rd.
         Bel Air, MD 21014

         Criminal Counsel for Defendant Kevin B. Merrill (via E-Mail and U.S. Mail):

         Elizabeth Genevieve Oyer
         Office of the Federal Public Defender
         100 S Charles St Ste 900 Tower II
         Baltimore, MD 21201
         liz_oyer@fd.org

         Maggie Grace
         Office of the Federal Public Defender
         100 S Charles St, Tower II, 9th Floor
         Baltimore, MD 21201
         maggie_grace@fd.org

         Criminal Counsel for Defendant Jay B. Ledford (via E-Mail and U.S. Mail):

         Harry J Trainor , Jr
         Trainor Billman Bennett and Milko LLP
         116 Cathedral St Ste E
         Annapolis, MD 21401
         htrain@prodigy.net

         Criminal Counsel for Defendant Cameron R. Jezierski (via E-Mail and U.S. Mail):

         Joseph J Aronica
         Duane Morris LLP
         505 9th St NW Ste 1000
         Washington, DC 20004
         jjaronica@duanemorris.com



                                                 30
DocID: 4832-0195-8278.1
          Case 1:18-cv-02844-RDB Document 99 Filed 01/30/19 Page 33 of 33



         Criminal Counsel for Relief Defendant Amanda Merrill (via E-Mail and U.S. Mail):

         David Z Seide
         5301 Burling Terrace
         Bethesda, MD 20814
         seide.david@gmail.com

         Relief Defendant Lalaine Ledford (via U.S. Mail):

         Lalaine Ledford
         10512 Courtney Cove Ave.
         Las Vegas, NV 89144



                                           /s/ Lynn H. Butler
                                           Lynn H. Butler




                                             31
DocID: 4832-0195-8278.1
